Appleton, C. J.
This is an action of assumpsit upon the following note indorsed in blank:
“ 183.66. Wine Harbor, Oct. 16, 1862.
For value received, the Machias Mining Co. promise to pay Ellis M. Smith, or order, eighty-three dollars and sixty-six cents in three months from date.
John Chandler, )
George Thompson, > Directors.”
G. S. Parker, )
The Machias Mining Co. is a voluntary association of individuals, and not a corporation under the laws of the State. The defendants are members, and assume to act as its directors, and as such to bind the association. If they have bound the association, as they purport to have done, all its members are bound by and liable upon their contracts. The suit in such case would be against all the members. ■ In the present case, it is against three of the associates only; but it is maintainable against them unless they plead in abatement the non-joinder of their associates, which they have not done.’
It is unnecessary to consider whether the words “ directors ” are to be regarded as merely a description of the persons, as in Chick v. Trevitt, 20 Maine, 462, inasmuch as the defendants are liable as members of the association for which they have acted as directors, and may be sued as such. .Exceptions sustained.
Kent, Walton, Dickerson, and Daneorth, JJ., concurred.